DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 30 September 2019 is acknowledged. Claims 1-14 as amended are pending.

Information Disclosure Statement
The listing of references in the specification, pp. 1-4 and 7, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  In claim 2, the phrase “as such because” does not appear to be the appropriate connecting phrase; rather, “in that” may be more appropriate connecting phrase. Claim 12 has inappropriate capitalization of the recited method steps, and has a period at the end of step b. In addition, claim 12, step d) should read as the process statement “closing the container” rather than “closed container”.  In addition, the preamble of claim 12 should read “A process” rather than “The process.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 (from which claims 2-14 depend) has the limitation of “0.1% to 40% by weight of at least one liquid poly(meth)acrylate, of a single functionality (meth)acrylate, wherein said liquid poly(meth)acrylate will be at most 50% by weight of the total content of (meth)acrylate).” It is unclear what is meant by a liquid poly(meth)acrylate of a single functionality (meth)acrylate, whether this means that liquid poly(meth)acrylate is composed of polymerized single (meth)acrylate compounds. Alternatively, the phrase could be interpreted that the 0.1 to 40 % includes one or both of liquid poly(meth)acrylate and single functionality (meth)acrylate, requires both liquid poly(meth)acrylate and single functionality (meth)acrylate, or that the composition includes both 0.1 to 40 % by weight of liquid poly(meth)acrylate and 0.1 to 40% by weight of single functionality (meth)acrylate. Nothing in the specification provides any clarification as to what is meant by this limitation. Likewise, if the liquid poly(meth)acrylate is interpreted to mean a polymerized single functional (meth)acrylate, it is unclear whether the phrase “said liquid poly(meth)acrylate will be at most 50% by weight of the total content of (meth)acrylate” means that the polymer is at most 50% by weight of (meth)acrylate, or that the composition contains (meth)acrylate other than the polymerized (meth)acrylate?
Claim 5 recites the limitation "the at least one polyester" in line 4.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 recites no polyester.

	Claim 9 recites the limitation "to the substrate" in line 4.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 recites no substrate. In addition, it is unclear whether “graphene” is the same graphene recited in claim 1.
	Claim 12, in step a, recites “at least one of the following polyester or polyurethane components.” The claim does not recite any polyester or polyurethane components in the remainder of the claim; as such, it is unclear if any polyester or polyurethane is sufficient to meet the recitation of the claim. 
	Claim 12 also recites components that are also listed in claim 1, such as “liquid epoxy resin”, “graphene”, “halloysite nanotubes,” etc. It is unclear whether these components are the same as those listed in claim 1. The Office recommends reciting “the liquid epoxy resin”, etc. in each such case.
	Claim 14 recites “the mixing process lasts from 3 to 6 hours”. Since claim 12 recites at least two mixtures, it is unclear whether this mixing process refers to the mixing resulting in the mixture of step a, or to the mixture formed in step c, or to the stirring of the mixture in step e.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764